                  Case 21-50249-KBO             Doc 3    Filed 03/23/21       Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                          Chapter 7

     DIVERSIFIED MERCURY                                            Case No. 19-10757-KBO
     COMMUNICATIONS, LLC, et al.,1                                  (Jointly Administered)

                                   Debtors.


    GEORGE L. MILLER, solely in his capacity as
    chapter 7 trustee of Diversified Mercury
    Communications, LLC and DTR Advertising, Inc.,

                                   Plaintiff,
                                                                    Adv. Pro. No. 21-50249-KBO
                   v.

    DIRECT RESULTS RADIO INC.,

                                   Defendant.


                             SUMMONS AND NOTICE OF PRETRIAL
                          CONFERENCE IN AN ADVERSARY PROCEEDING


YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached
to this summons to the Clerk of the Bankruptcy Court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall submit a motion or answer to
the complaint within 35 days.

    Address of Clerk:                                   824 Market Street, 3rd Floor
                                                        Wilmington, DE 19801

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorneys.

    Name and Address of Plaintiff’s Attorney:           David W. Carickhoff (No. 3715)
                                                        Bryan J. Hall (No. 6285)
                                                        Archer & Greiner, P.C.
                                                        300 Delaware Avenue, Suite 1100
                                                        Wilmington, DE 19801
                                                        (302) 777-4350


1
 The Debtors in these cases are: (i) Diversified Mercury Communications, LLC a/k/a Mercury Media and (ii) DTR
Advertising, Inc.
                    Case 21-50249-KBO      Doc 3    Filed 03/23/21      Page 2 of 2



If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the
complaint will be held at the following time and place:

 Address:                                          Date and Time: May 27, 2021 at 10:00 a.m.
 824 Market Street
 6th Floor, Courtroom #3
 Wilmington, DE 19801



IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT
MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.




United States Bankruptcy
  Court for the District
     of Delaware




 Dated: March 23, 2021                             /s/ Una O’Boyle
                                                   Clerk of the Bankruptcy Court
